Title: X. “Letters from a Distinguished American,” No. 4, 30 January 1782
From: Adams, John
To: 


      
       
        
         ca. 14– 22 July 1780
       
       SIR
       Paris, January 30, 1782
      
      The writer on the consequences of American independency proceeds, “It has been asserted, that America will be led, from motives of interest, to give the preference in trade to this country, because we can supply her with manufactures cheaper than she can raise them, or purchase them from others.”—He has not favoured us with his opinion, whether we can supply them cheaper than others. If we can, the consequence is certain, that though independent, they will trade with us, in preference to others. If we cannot, they will trade with others, in preference to us, though they should again become dependent.—They now know the world, and they will make use of it, and the world will make use of them. Dependent, or independent, it will make very little difference. It is not doubted, at present, that we can sell our commodities to them cheaper, and give them a better price for theirs than other nations. But how long will this last? Certainly not long, if the war continues.
      That we, or any other nation in Europe, can supply her with manufactures cheaper than she can raise them, in time of peace, is most certain. Europe has a warrantee upon America for this for centuries to come, in the immense regions of uncultivated lands. It is demonstrably certain, that so long as wild land is to be had cheap, and it will be for centuries so long, America will continue to exchange the productions of her agriculture for the manufactures of Europe. So long the manufacturers, who may emigrate from Europe, will soon be metamorphosed into farmers, because they will find, as they always have found, that they can advance themselves and their children the faster by it.
      It is very true, “that she possesses, and can produce a greater variety of raw materials, than any other country on the globe,” but it by no means follows, that it will be her interest to manufacture them, because a day’s labour, worth two shillings, in a manufacture, produces but two shillings, whereas a day’s labour, on wild land, produces the two shillings in immediate production, and makes the land itself worth two shillings more. We may, therefore, absolutely depend, that at a peace, America will have her manufactures from Europe, and, if it is not our fault, from us.
      But, continues the writer, “a commercial alliance is already ratified, greatly injurious to the trade of Great Britain.” The commercial alliance with France engages a free trade between those two nations. We may make a commercial alliance with America, and engage a free trade with her too. There is no article in the treaty with France which gives her any exclusive privilege in trade, or that excludes Great Britain from any branch of American trade. It is at this moment as open and free to us, as any other nation, and it is our imprudence that we are throwing it away. Do we suppose that France will give up the benefit she has obtained by this treaty? Is not the commerce, the navy, the independence, and existence of France as a maritime power, at stake? Does it not depend upon American independence? If it does not, it will depend upon her rendering the Colonies, after a mock submission, useless to us, by fomenting continual broil, and wars between us and them; and upon getting that commerce clandestinely, that by the treaty she may have openly. Will she not contend as earnestly for her independence and existence as we do for a chimera? The commercial treaty with France is no otherwise injurious to the trade of Great Britain, than as it is a breach of our monopoly, which is broke in an hundred ways, and never to be repaired, if this treaty were annulled.
      “Should France succeed in supporting American independence, no one can doubt that other treaties, still more injurious, will be added.”—Does he mean that America will make treaties of commerce with other maritime nations? This she will do; but upon the same footing of equality, freedom and reciprocity; without excluding us, unless we drive her to despair and revenge, and the same passions that we now indulge against her. Make peace now, and you are safe against all unequal treaties. Other nations must have an equal right to American trade with France and us. The maritime powers all see it, and we may depend upon it, they will take care to secure themselves both against us and France. “When America shall have a separate and distinct interest of her own to pursue, her views will be enlarged, her policy will become exerted to her own benefit.”
      Does this writer suppose the Americans so ignorant and stupid as not to know this, as well as he? Does he coolly think that they wish to have their views contracted, and their policy exerted against her own benefit, as it used to be, or to the benefit of others, exclusive of her own. It must be an icy soul indeed that can wish itself smaller, or that can desire to have its understanding employed against itself. Is this an argument to prove that the far greater part of the people wish to return to our Government? This would be narrowing their views indeed; but this writer may be assured that this evil, if it be one to us, is already done; their views are already enlarged, they know one another; they know us; and they know the rest of Europe better than ever they did. They know what they are capable of, and what Europe wants.
      “Her interest, instead of being united with, will become not only different from, but opposite to that of Great Britain.” While we continue her enemy, it is her interest to weaken us as much as she can. But nothing can be clearer, than that her interest will not be opposite to that of any power in Europe, that will trade with her. She will grow; and every power in Europe that trade with her, will grow too in consequence of that trade, and ours more than any other.
      “She will perceive that manufactures are the great foundation of Commerce.” The productions of agriculture are a foundation of commerce, as well as manufactures are.
      “That commerce is the great means of acquiring wealth.” But manufactures are not the foundations of her commerce, nor is commerce her great means of acquiring wealth. Agriculture, and the continued augmentation of the value of land by improvement, are the great source of her wealth: and agriculture and commerce are but secondary objects, which do not bear a proportion to the former of one to twenty. It is her interest to attend to manufactures for filling up interstices of time, and no farther: and to commerce, to send her superfluous productions abroad, and bring back what she wants, and to be carriers, for the sake of selling her ships and commodities; but all her commerce and manufactures center and terminate in the improvement of land, and will infallably continue to do so, as long as there shall remain wild land in America: so that it is politically impossible, that she should ever interfere with Europe, either in manufactures or commerce, for centuries to come. In the nature of things she can carry on no manufactures and no commerce which will not be useful to Europe, instead of interfering with it, and to us more than any other, if we would cease our absurd hostilities.
      “Bounties will be granted to encourage manufactures, and duties laid to disencourage or prohibit foreign importations!” Will the farmers vote away their money to encourage manufactures, when they can import them cheaper? Will merchants give theirs to strip themselves of the profit of importing? And where is the manufacturing interest to vote at all? All this is against reason and universal experience; a clearer demonstration of this cannot be given than in the instances of salt petre and salt.
      Bounties have been given this war upon these articles, manufactured in America, because we would not suffer them to import them. And such is the ingenuity and invention of these people, that hundreds of tons of salt petre were produced in a few months, and the women learned to make it in their families, as they make soap. Salt works were erected upon the sea coast of the whole Continent, and they are now able to supply themselves with these articles, when they can’t get them from Europe; but it is at the expence of the interest of agriculture, and when their trade began to open again, these manufactures declined; and they now revive and decline, like ebb and tide, as there happens to be scarcity or plenty imported—and thus it must be.
      
       ADIEU
       (To be continued.)
      
     